Name: Commission Regulation (EC) NoÃ 432/2005 of 16 March 2005 derogating for 2005 from Regulations (EC) Nos 596/2004 and 633/2004 as regards the dates for issuing export licences in the egg and poultrymeat sectors
 Type: Regulation
 Subject Matter: European Union law;  agricultural activity;  tariff policy;  animal product
 Date Published: nan

 17.3.2005 EN Official Journal of the European Union L 71/63 COMMISSION REGULATION (EC) No 432/2005 of 16 March 2005 derogating for 2005 from Regulations (EC) Nos 596/2004 and 633/2004 as regards the dates for issuing export licences in the egg and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 3(2) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (2), and in particular Article 3(2) thereof, Whereas: (1) Article 3(3) of Commission Regulation (EC) No 596/2004 (3) and Article 3(3) of Commission Regulation (EC) No 633/2004 (4) laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors respectively provide that export licences are to be issued on the Wednesday following the week during which the applications for export licences were lodged, provided that no particular measures have been taken by the Commission in that period. (2) Because of public holidays in 2005 and the irregular publication of the Official Journal of the European Union during those holidays, the period between the lodging of applications and the date on which the licences are issued will be too brief to guarantee proper administration of the market. It should therefore be extended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 3(3) of Regulation (EC) No 596/2004 and Article 3(3) of Regulation (EC) No 633/2004, for 2005 licences shall be issued on the dates given in the Annex hereto. This derogation shall apply provided that no particular measures as provided for in Article 3(4) of Regulation (EC) No 596/2004 and Article 3(4) of Regulation (EC) No 633/2004 have been taken prior to those dates of issue. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003. (3) OJ L 94, 31.3.2004, p. 33. Regulation as last amended by Regulation (EC) No 1475/2004 (OJ L 271, 19.8.2004). (4) OJ L 100, 6.4.2004, p. 8. Regulation as last amended by Regulation (EC) No 1498/2004 (OJ L 275, 25.8.2004). ANNEX Period for lodging licence applications Dates of issue From 21 to 25 March 2005 31 March 2005 From 2 to 6 May 2005 12 May 2005 From 9 to 13 May 2005 19 May 2005 From 8 to 12 August 2005 18 August 2005 From 24 to 28 October 2005 4 November 2005 From 19 to 23 December 2005 29 December 2005